Voorhies, J.
Tne plaintiff, in her third opposition, claims a privilege on the horses and mules seized and sold by the Sheriff.
Her demand is for their board ; and the only question raised is whether, she being a livery stable keeper, the privilege attaches.
Under articles 3191, 3192 and 3193 of the Civil Code, a party is entitled to recover the expenses incurred for the preservation of property, which he has in his possession, “ whether in deposit, loan or otherwise”; and he has a right of pledge, by which he may, until reimbursed, retain the property. As a necessary consequence, the last mentioned article gives him a preference upon the proceeds of the sale.
Keeping and feeding horses must be classed among the expenses incurred for their preservation. The District Judge, therefore, held correctly that the privilege attached. Hyams v. Smith, 6 An. 362; C. C. 3184; N. C. 2102.
Merrick, C. J., absent.